DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding claim 1:
Step 1: 
Claim 1 meets step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, the “method” satisfies a “process” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 1 as a whole recites a method facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claims 1 in general is about making a determination of images based facial landmarks. 
The limitation of “analyzing the one or more digital images of the front view and/or the profile view of the face of the patient… to extract a plurality of facial landmarks from the one or more digital images; and predicting…whether the patient's airway will be difficult or easy to intubate based on the extracted plurality of facial landmarks” is an abstract idea for being directed to a mental process under the BRI (broadest reasonable interpretation). A human can pick up a printout of an image including the face of a patient, mark facial landmarks using a pen and paper on the image, and then use the image to make a judgement as to whether a patient's airway is difficult or easy to intubate as a mental process. Other than the abstract idea the claim features the use of a deep-learning model for image analysis and airway prediction; However, a generic deep-learning model is applied to perform the analysis and/ or the predications and it does not preclude the performance of the method as a mental process as described.  There doesn't appear to be any other steps or elements related to a practical application outside of the abstract idea. The deep-learning model utilizes a generic methodology (e.g., machine learning) and does not improve the functioning of a computer. 
Even when considered in combination, the various elements of the claims do not amount to significantly more than the abstract idea. Examiner would point to the excerpt from the MPEP to state “When finding that a claim is directed to such an improvement, it is critical that examiners give the claim its broadest reasonable interpretation (BRI) and evaluate both the specification and the claim. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology. Other important considerations are the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and whether the BRI is limited to computer implementation. See MPEP § 2106.05(a) for more information about these principles, and how to determine whether a claim improves the functioning of a computer or any other technology or technical field.”
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No; as explained below.  
The claim recites only one physical element –a “computer” to perform various tasks.  As will be explained supra, these various tasks can be performed as mental steps.
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of generic computer functions does not qualify as a particular machine see MPEP 2106.05 (b) (I).
Claim 1 further recites the additional element of “obtaining one or more digital images of a front view and/or profile view of a face of a patient”. The additional element is merely data gathering in conjunction with an abstract idea and is an insignificant extra-solution activity to the judicial exception as listed below. 
Consequently, the identified additional element taken into consideration individually or in combination of the steps performed fails to amount of significantly more than the abstract idea above.

With regard to (2b) the Guidance provided the following examples of limitations that may be enough to qualify as “significantly more" when recited in a claim with a judicial exception:
Improvement to another technology or technical field
Improvement to functioning of computer itself and/or applying the judicial exception with, or by use of, a particular machine
Effecting a transformation or reduction of a particular article to a different state or thing.
Adding a specific limitation other that what is well understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application
Meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.
The Guidance further set forth limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:
Adding words to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement abstract ideas on a computer
Simply appending well-understood, routine and conventional activities previously known to the industry specified at a high level of generality to the judicial exception, e.g. a claim to an abstract idea requiring no more than a generic
Computer to perform generic computer functions that are well -understood, routine and conventional activities previously known to the industry.
Adding insignificant extra-solution activity to the judicial exception, e.g. mere data gathering in conjunction with a law of nature or abstract idea
Generally linking the use of the judicial exception to a particular technological environment or field of use. 


It should be noted that the background of the current application discloses (see para. [006]) “…CNN technology already exists (e.g., routine/ conventional technology) for highly accurate deterministic feature extraction of frontal views of the face and is widely employed in facial recognition applications. A similar CNN-based feature extractor is used herein from profile views of the face, which contains important information about potential intubation difficulty”. Accordingly the additional element (i.e., deep-learning) under step 2B analysis is well-known, routine, and conventional as per applicant's specification admitting that deep-learning is well-known, routine, conventional.
For the rest of claims 2- 20, the same computer is further applied to facilitate various steps that amount to nothing more than organizing human activity/ mental activity as noted above. Accordingly claims 2- 20 are rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "computer executable instructions" in lines 3- 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 2, 11- 12 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor CW, Segal S. “Accurate classification of difficult intubation by computerized facial analysis”, “Conner” (IDS).
As per claims 1, 11 and 22, as best understood, as to the broadest reasonable interpretation and in light of the “summary” (see paragraph [006]) and the definitions provided below, Conner teaches a computer readable medium with instructions see for example the title and the introduction;
obtaining one or more digital images of a front view and/or profile view of a face of a patient see for example fig. 1; 
analyzing the one or more digital images of the front view and/or the profile view of the face of the patient using a deep-learning algorithm executing on a computer to extract a plurality of facial landmarks from the one or more digital images (i.e., derive a computer model that similarly classifies the ease or difficulty of endotracheal intubation, from analysis of facial structure based on photographs) see for example the introduction on page 84; and 
predicting, using a deep-learning model for airway prediction executing on the computer, whether the patient's airway will be difficult or easy to intubate based on the extracted plurality of facial landmarks (i.e., facial analysis to classify difficult/ easy intubation using binomial classifiers) see for example pages 87- 88.
Note:
Paragraph [0006] of the specification (as reproduced) discloses “Disclosed and described herein are embodiments of a machine learning system based on analysis of facial photographs for improved airway management and patient safety. Previous work has demonstrated that an algorithm based on supervised (i.e., human assisted) computer analysis of facial images combined with thyromental distance (TMD) can outperform classical bedside tests and human experts. Here, this work has been extended by development of completely unsupervised computer algorithms based on feature extraction from facial photographs by deep-learning algorithms (e.g., convoluted neural networks (CNNs) and/or convolutional autoencoders (CAE)). CNN technology already exists (i.e., conventional technology) for highly accurate deterministic feature extraction of frontal views of the face and is widely employed in facial recognition applications. A similar CNN-based feature extractor is used herein from profile views of the face, which contains important information about potential intubation difficulty. This information is fused with frontal facial information and patient demographics and bedside airway data (TMD and Mallampati class (MP)) and used to train an advanced algorithm to classify faces as easy or difficult to intubate based on prospective observation of ground truth during induction of general anesthesia”.
https://www.springer.com discloses “Binary classification is typically achieved by supervised learning methods. Nevertheless, it is also possible using unsupervised schemes.
The Wikipedia.org defines a convolutional neural network (CNN) as “In deep learning, a convolutional neural network (CNN, or ConvNet) is a class of artificial neural network (ANN), most commonly applied to analyze visual imagery.
The IEEE.org further defines “Selective Convolutional Neural Network (S-CNN) is a simple and fast algorithm, it introduces a new way to do unsupervised feature learning, and it provides discriminative features which generalize well”.

As per claims 2 and 12, Conner teaches one or more convolutional neural networks (CNNs) executing on the computer to extract the plurality of facial landmarks from the one or more digital images (i.e., binomial  classifiers) see for example pages 87- 88.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3- 10 and 13- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conner in view of Zhang et al (US Patent 10652565), ”Zhang”
As per claims 3 and 13, Conner teaches binomial classifiers see for example pages 87- 88.
However, Conner does not explicitly teach one or more convolutional autoencoders (CAEs) executing on the computer to extract the plurality of facial landmarks from the one or more digital images. 
Zhang teaches one or more convolutional autoencoders (CAEs) executing on the computer to extract the plurality of facial landmarks from the one or more digital images (i.e., the trained machine learning model is a convolutional autoencoder, wherein the convolution operator allows filtering an input signal in order to extract some part of its content) see for example column 4 lines 15- 45.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings Zhang into Conner wherein an image may be converted into an embedding by the first portion of the trained machine learning model, transmitted over the network, and then processed by the second portion of the trained machine learning model to reproduce the image. The machine learning model may be trained to compress and decompress particular types of images, and may identify regions of an image of a particular class that are more important and regions that are less important. Fewer features and/or a lower number of dimensions may be used to represent those areas that are of lesser importance, while a greater number of features and/or number of dimensions may be used to represent those areas of the image that are of greater importance, thus adaptive bitrate compression may be achieved to represent important areas of images with lesser compression and to represent less important areas of the images with greater compression and therefore such adaptive bitrate compression enables a high level of compression without sacrificing image quality regarding important features in the images, such as faces, eyes, and so on as an state of the art technology see for example column 2 lines 25- 45.
As per claims 4 and 14, Conner teaches a plurality of Farkas's anthropometric facial landmarks (i.e., the 61 variables defining photographic reconstruction of the head) see for example table 1. On page 85 “face in frontal and profile views” is disclosed.
As per claims 5 and 15, Conner teaches a separate trained CAE corresponds to each of the plurality of Farkas's anthropometric facial landmarks to form an ensemble of CAEs see for example the 61 variables defining photographic reconstruction of the head table 1. Zhang teaches CAEs in column 4 lines 15- 45.
As per claims 6 and 16, Conner teaches 50 Farkas's anthropometric facial landmarks (i.e., the 61 variables defining photographic reconstruction of the head) see for example table 1.
As per claims 7 and 17, Zhang teaches using conditional generative adversarial networks (cGANs) to differentiate easy from difficult to intubate airways (i.e., processing the reconstructed image using a generative adversarial network (GAN) to generate an improved version of the reconstructed image) see for example column 4 lines 45- 60 and claim 1.
As per claims 8 and 18, Zhang teaches the plurality of facial landmarks serve as a condition for the cGANs (i.e., a plurality of GANs 130A, 130B, through 130N, where each GAN 130A-N is associated with a different image classification) see for example column 7 lines 30- 45.
As per claims 9 and 19, Zhang two independent cGANs are trained, a first cGAN is trained to reconstruct easy to intubate airways while a second cGAN is trained to reconstruct difficult to intubate airways (i.e., a plurality of GANs) in column 7 lines 30- 45. Conner teaches facial analysis to classify difficult/ easy intubation using binomial classifiers) see for example pages 87- 88. 
As per claims 10 and 20, Zhang teaches both the first cGANs and the second cGAN reconstruct at least one of the one or more digital images from the facial landmarks and whichever cGAN reconstructs the at least one of the one or more digital images with a highest structural similarity index is used to determine whether the patient's airway will be difficult or easy to intubate (i.e., a plurality of GANs and a selection thereof) in column 7 lines 30- 45 and claim 3. Conner teaches facial analysis to classify difficult/ easy intubation using binomial classifiers) see for example pages 87- 88.  
As per claim 21, Zhang teaches the camera, memory and processor comprise a smartphone see for example column 3 line 15.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov